Citation Nr: 0203940	
Decision Date: 04/30/02    Archive Date: 05/07/02

DOCKET NO.  01-04 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to an earlier effective date 
for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran served on active duty from February 1953 to 
December 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
veteran's claim seeking an earlier effective date for a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).


FINDINGS OF FACT

1.  By a decision dated in April 1998, the RO established 
service connection for bronchial asthma, rated as 60 percent 
disabling, from May 19, 1993.

2.  On May 12, 1998, the veteran's claim for a TDIU was 
received by VA.

3.  By a decision dated in September 1998, the RO allowed the 
veteran's TDIU claim, effective May 12, 1998.

4.  In September 1998, the veteran disagreed with the 
September 1998 decision, asserting that the effective date 
for the TDIU should be May 19, 1993.

5.  After the RO issued a Statement of the Case as to this 
issue, the veteran responded with a statement dated in 
February 1999 in which he again claimed that the TDIU should 
be effective from May 19, 1993.

6.  By a rating decision dated in June 1999, the RO changed 
the effective date for the grant of the TDIU to May 19, 1993.

7.  The RO notified the veteran of the June 1999 decision and 
of his appellate rights by a letter dated July 13, 1999; the 
notification letter contained the following:  "THIS IS 
CONSIDERED A TOTAL GRANT OF BENEFITS SOUGHT UNDER APPEAL."  
(Emphasis in original.)

8.  The veteran did not indicate his disagreement with the 
June 1999 decision within one year of the letter which 
notified him of the decision.

9.  By a letter dated and received August 17, 2000, the 
veteran requested that the TDIU be granted to an earlier 
effective date.


CONCLUSIONS OF LAW

1.  The June 1999 decision which determined that the correct 
effective date for TDIU was May 19, 1993, is final.  38 
U.S.C.A. § 7105 (West 1991 & Supp. 2001). 

2.  Even if the veteran presents new and material evidence to 
reopen his claim for an earlier effective date for TDIU, he 
would have no legal entitlement to an effective date earlier 
than May 19, 1993, for an award of a TDIU.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (2000); Lapier v. 
Brown, 5 Vet. App. 215 (1993).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)). 

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In the circumstances of this case, where the law and not the 
evidence is dispositive, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Further development and further 
expending of VA's resources is not warranted.

Factual Background.  By a rating decision in March 1979, the 
veteran was found to be permanently and totally disabled due 
to nonservice connected disabilities, effective from June 
1978.  His nonservice connected disabilities included his now 
service connected, bronchial asthma.

Subsequently the Board, in January 1998, held that the 
veteran's bronchial asthma was secondary to his service-
connected inactive pulmonary tuberculosis.  The RO 
established service connection for bronchial asthma and 
granted a 60 percent disability rating effective from May 19, 
1993 (date of claim). The combined service connected 
disability rating was 70 percent.

On May 11, 1998, the veteran's initial claim for TDIU was 
received.  By rating action in September 1998, TDIU was 
granted effective to the date of claim.

The veteran filed a notice of disagreement with the assigned 
effective date, specifically asserting that the TDIU should 
be effective as of May 19, 1993.  Subsequently, by rating 
action in June 1999, an earlier effective date to May 19, 
1993, was granted.  This was considered a full grant of the 
benefit requested.   The RO notified the veteran of the June 
1999 decision and of his appellate rights by a letter dated 
July 13, 1999; the notification letter contained the 
following:  "THIS IS CONSIDERED A TOTAL GRANT OF BENEFITS 
SOUGHT UNDER APPEAL."  (Emphasis in original.)

The veteran did not indicate his disagreement with the June 
1999 decision within one year of the letter which notified 
him of the decision.  By a letter dated and received August 
17, 2000, the veteran requested that the TDIU be granted to 
an earlier effective date.

The veteran did not appeal the June 1999 decision, and it is 
final.  38 U.S.C.A. § 7105.

Although the RO's June 1999 rating decision, which determined 
that the correct effective date for TDIU was May 19, 1993, 
became final, applicable law provides that a claim which is 
the subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  See 
38 U.S.C.A. § 5108.  In this case, in August 2000, the 
veteran filed a claim asserting that he was entitled to an 
earlier effective date for TDIU.  In January 2001, the RO 
denied the claim, which it characterized as a claim for an 
earlier effective date.  The veteran has appealed.

Despite the RO's denial of this claim in January 2001 as a 
straightforward claim for an earlier effective date, the June 
1999 rating decision on this issue is final.  The Board must 
therefore consider the threshold question of whether new and 
material evidence has been submitted to reopen the claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Under 38 C.F.R. § 3.156, when presented with a claim to 
reopen a previously final claim, VA must determine if new and 
material evidence has been submitted.  38 C.F.R. § 3.156.  
New and material evidence is defined as follows:  [E]vidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

Section 5110(a) of 38 U.S.C. provides: 

Unless specifically provided otherwise in 
this chapter, the effective date of an 
award based on an original claim, a claim 
reopened after final adjudication, or a 
claim for increase, of compensation, 
dependency and indemnity compensation, or 
pension, shall be fixed in accordance 
with the facts found, but shall not be 
earlier than the date of receipt of 
application therefor. 

See Crawford v. Brown, 5 Vet. App. 33, 35 (1993); see also 38 
C.F.R. § 3.400 (2000).  The effective date of a successful 
claim to reopen is the date of receipt of the claim to reopen 
or the date entitlement arose, whichever is later.  See 38 
C.F.R. § 3.400; Spencer v. Brown, 4 Vet. App. 283, 293 
(1993), aff'd, 17 F.3d 368 (Fed Cir.), cert. denied, 513 U.S. 
810, 130 L. Ed. 2d 19, 115 S. Ct. 61 (1994).

A review of the veteran's written statement dated August 17, 
2000, shows that he essentially argues that he should be 
granted an earlier effective date.  He does not state what 
that date should be, although he attached a letter from Rosa 
A. Coca Rivera, M.D., stating that he has suffered from 
respiratory problems since 1954.

In most cases, the Board must determine if new and material 
evidence has been submitted.  See 38 U.S.C.A. § 5108.  
However, the Board notes that in Lapier v. Brown, 5 Vet. App. 
215 (1993), the Court stated:

The sole issue on appeal is whether the 
veteran is entitled to an earlier 
effective date for a 100% rating for 
schizophrenia.  This claim was denied by 
a prior final BVA decision in March 1989.  
Although the Secretary is required under 
38 U.S.C.A. § 5108 (West 1991) to reopen 
claims that the BVA has previously and 
finally denied when "new and material 
evidence" is presented, in this case such 
a reopening could not result in an 
earlier effective date because an award 
granted on a reopened claim may not be 
made effective prior to the date of 
receipt of the reopened claim.  38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400(q)(1)(ii) (1992).  Mr. Lapier 
reopened his claim in September 1984, and 
his 100% rating was granted effective 
from that time.

Lapier at 216-217.

Applying the Court's holding in Lapier to the instant case, 
the Board finds that the June 1999 rating action holding that 
the correct effective date for TDIU was May 19, 1993, is 
final.  Therefore, the veteran has no legal basis for an 
earlier effective date absent a showing of CUE.  
Consequently, the Board finds that, as a matter of law, the 
veteran is not entitled to an effective date earlier than May 
19, 1993, for the award of a TDIU.

Even if the appellant had submitted "new and material" 
evidence regarding his claim, the effective date for the 
grant of a TDIU could never be earlier than the date the RO 
received that claim to reopen, i.e., August 17, 2000.  
Therefore, absent CUE, there is no factual or legal basis 
upon which this appellant could obtain the remedy he seeks, 
and his claim must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994); see also Lapier v. Brown, 5 Vet. App. at 
216-17 (Reopening based upon new and material evidence "could 
not result in an earlier effective date because an award 
granted on a reopened claim may not be made effective prior 
to the date of receipt of the reopened claim."). 

In Sabonis, the Court held that where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board should be terminated because of absence 
of legal merit or the lack of entitlement under the law.  As 
the law is dispositive of the instant case, the benefit of 
the doubt rule is not for application.

The Board acknowledges that it is deciding the present appeal 
on a different legal basis than that provided by the RO.  
However, the Board finds that as the law and not the evidence 
is dispositive of the instant case, the veteran is not 
prejudiced by this action.  See Bernard v. Brown, 4 Vet. App. 
384 (1993) and Meyer v. Brown, 9 Vet. App. 425, 432 (1996).


ORDER

Entitlement to an effective date earlier than May 19, 1993, 
for the award of TDIU is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

